BEAUCHAMP, Judge.
The appeal is from a conviction for transporting liquor for the purpose of sale with a 'fine of $100.
We find no final judgment in this case and no notice of appeal. Following the judgment a motion for new trial was filed, but no action was taken thereon. The recognizance entered into, as it appears in the record, is designated as “notice of appeal” but merely states that a notice had been given. We find none in the transcript. Consequently, we are without jurisdiction to consider the matters involved.
The appeal is dismissed.